Carley, Judge.
Appellee-plaintiff brought suit, seeking to recover for injuries that he suffered while engaged in his employment with Georgia Power Company. Appellant-defendants answered and, after extensive discovery, they moved for summary judgment. The trial court granted summary judgment in appellants’ favor and, on appeal, this court affirmed. Reese v. Southern R. Co., 199 Ga. App. 320 (404 SE2d 643) (1991). In the instant appeals, appellants appeal from the denial of their respective motions for litigation costs and attorney’s fees pursuant to OCGA § 9-15-14. The two appeals are hereby consolidated for appellate review in this single opinion.
“The trial court [refused to award] attorney[’s] fees and expenses of litigation [pursuant to either] OCGA § 9-15-14 (a) [or] (b). OCGA § 9-15-14 (a) provides for a mandatory award. The standard of review for this section is the ‘any evidence’ rule. OCGA § 9-15-14 (b) is discretionary and the standard of review is abuse of discretion. Under both standards[,] the record supports the trial court’s [denial of an] award.” Haggard v. Bd. of Regents &c. of Ga., 257 Ga. 524, 527 (4c) (360 SE2d 566) (1987).

Judgments affirmed.


Banke, P. J., and Beasley, J., concur.

Richard E. Stark, for appellee.